 



Exhibit 10.21
EMPLOYMENT AGREEMENT
          This Employment Agreement (the “Agreement”) is made and entered into
this 11th day of February, 2008 (the “Effective Date”) between PMC Commercial
Trust (the “Company”), and Ron Dekelbaum (“Employee”). This Agreement replaces
and supercedes any previous Agreements between the two parties.
          WHEREAS, the Company wishes to employ Employee as of the Effective
Date, pursuant to the terms and conditions set forth below; and
          WHEREAS, Employee is likewise desirous of obtaining employment with
the Company as of the Effective Date, pursuant to the terms and conditions set
forth below:
NOW, THEREFORE, in consideration of the foregoing premises, the mutual
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, this Agreement is
hereby entered into as of the Effective Date as to read as follows:
ADHERENCE TO RULES
                    1. At all times during his employment with the Company,
Employee agrees to strictly adhere to, sign, acknowledge, and obey all the
rules, regulations, handbooks, covenants, and policies, now in effect or as
subsequently modified, governing the conduct of employees of the Company.

PAGE 1



--------------------------------------------------------------------------------



 



TERM OF EMPLOYMENT
                    2. The term of Employee’s employment under this Agreement
will begin upon execution of this Agreement and will continue thereafter on an
at-will basis meaning either the Company or Employee can terminate the
employment relationship at any time for any reason.
COMPENSATION OF EMPLOYEE
                    3. Base Salary. During Employee’s employment with the
Company, he shall receive his regular Base Salary of $160,992 less required
withholdings to federal, state, and local taxing authorities, payable to
Employee on a semi-monthly basis, or otherwise in accordance with Company’s then
applicable payroll procedures. Employee shall be entitled to participate in such
benefit plans currently in effect and maintained by the Company for its
employees, in accordance with the terms of such plans, as the same may be
amended by the Company from time to time. The Company will pay for health
insurance for the Employee and make available health insurance for immediate
family members reimbursable by the Employee at the Company’s cost.
                    4. Additional Compensation. Bonus compensation is at the
discretion of the Chief Executive Officer based on the direction from the
Compensation Committee of the Board of Trust Managers.

PAGE 2



--------------------------------------------------------------------------------



 



TERMINATION OF EMPLOYMENT
                    5. Severance.
          In the event an Agreement is executed which results in a change of
control or sale of the company prior to October 31, 2008 which thereby results
in the Employee’s termination or elimination of the Employee’s position, the
Employee will be paid severance in the amount of $160,992 or his salary at the
time of termination (whichever is greater) paid within 10 days of termination
less lawful deductions. In the event of the sale of all or substantially all of
the assets of the Company, it will be the responsibility of the Company to
notify the Purchaser or Purchasers of the obligations under this Agreement and
to ensure that the Purchaser or Purchasers will assume the obligations under
this Agreement. If Employee fails to perform his duties with respect to
facilitation of such change of control of sale as reasonably requested by the
Company’s Board of Directors and Executive Management the severance may be
forfeited as a result of gross negligence by the Employee.
                    6. Arbitration. If efforts to resolve a claim, dispute or
controversy through dialogue are determined by either party to be unsuccessful,
then in that event, upon the written request of one party served upon the other,
any such claim, dispute or controversy shall be submitted to and settled by
arbitration in accordance with the Company’s arbitration policy.
MISCELLANEOUS
                    7. Vacation. The employee shall be entitled to three weeks
of paid vacation per year, which shall be earned during the year.
                    8. CLE/Bar License Fees. The Employee shall be reimbursed by
the Company for reasonable professional and continuing legal education fees not
to exceed $3,000 in a calendar year.

PAGE 3



--------------------------------------------------------------------------------



 



                    This Agreement and any amendments hereto shall inure to the
benefit of and be binding upon the Company and its successors and assigns, and
shall be binding upon Employee and his heirs, executors, and legal
representatives. This Agreement supersedes all other oral and written
agreements, understandings, and communications between Employee and the Company,
any of its Affiliates, or any of their respective shareholders, directors,
officers, employees, agents or attorneys, and constitutes the entire agreement
between the parties, with respect to the employment of Employee. The parties
acknowledge and agree that there are no agreements, understandings,
communications, representations or warranties with respect to such employment
other than those expressed in this Agreement.
          This Agreement and any amendments hereto shall be governed by and
construed in accordance with the laws of the State of Texas, without giving
effect to the conflicts of laws provisions thereof.
                    IN WITNESS WHEREOF, the parties have executed this Agreement
as of the day and year first written above.

                      EMPLOYEE:       PMC COMMERCIAL TRUST    
 
                   
By:
  /s/ Ron H. Dekelbaum
 
      By:   /s/ Jan F. Salit
 
        Ron H. Dekelbaum       Name: Jan F. Salit                 Title:
Executive Vice President                 Date: February 11, 2008    

PAGE 4